DETAILED ACTION

Response to Amendment
The amendment filed on 02/18/2022 has been entered.  Claims 1-29 remain pending in the application.  Claim 20 is previously withdrawn.  Claims 1 and 20 are amended.   Although Applicant's amendment overcomes the statutory rejections of some claims, nevertheless fails to overcome 35 U.S.C. 103 rejection of other claims previously set forth in the Office Action mailed on 10/22/2022 as described hereinafter. 

Claim Rejections - 35 USC § 103
The text of those sections of Titles 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 15-17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over SCA Hygiene Product Gmbh DE202007011885 U1 hereinafter, (SCA Hygiene). 

Regarding claim 15, SCA Hygiene discloses:   a discrete cell (Fig. 6 depicts a discrete cell. Applicant’s disclosure defines “The term "discrete" as used herein with respect to knuckles and/or pillows means a portion of a papermaking belt or fibrous structure that is defined or surrounded by, or at least mostly fined or surrounded by, a continuous/substantially continuous knuckle or pillow.) consisting of a single concavity (para [0086] discloses “Suitable basic geometric structures for the second projections of the second layer include a cone, a pyramid, a circle, a semicircle, triangles, squares and parallelograms, pentagons, hexagons or even higher, angular structures.”  Although various geometric structures are disclosed, but the specific single concavity is not taught, but referring to Fig. 6 in SCA Hygiene, it is clearly shown two concavities or indentations in which it is obvious that an ordinary artisan could readily substitute the two indentations with a single concavity having the same surface area as the two indentations via optimization of the geometric structures.  It is worth noting that SCA Hygiene discloses on para [0003] that a large-area embossing ensures that ensure that the perceived thickness of the paper increases and the volume of the paper that is enclosed between the respective outer layers increases.  Therefore, it is obvious to substitute the two indentations with a single concavity.); wherein the discrete cell comprises a first leg comprising a first Leg Length axis; wherein the discrete cell comprises a Cell Width axis; and wherein the first Leg Length axis intersects with the Cell Width axis at a first intersection point (The cited reference in Annotated Fig. 6 (shown herein below) illustrates a discrete cell resemble a shape of saddle or alternatively, an I-beam, that is substantially the same as one of the discrete cells detailed in Fig. 9A of the Applicant’s disclosure.).

Regarding claim 16, SCA Hygiene discloses all of the limitations of its base claim 15.  SCA Hygiene further discloses: wherein the first Leg Length axis is from about 0.025 inches and about 0.105 inches (The same explanation as in claim 2 applied herein as well.).

Regarding claim 17, SCA Hygiene discloses all of the limitations of its base claim 15.  SCA Hygiene further discloses:  wherein the discrete cell has a Cell Area of at least 0.004356 inches2 (The same explanation as in claim 12 applied herein as well.).

Regarding claim 29, SCA Hygiene discloses:  A paper making belt (para [0015] and [0095] implicitly discloses a papermaking machine and para [0037] discloses “In addition to the types of embossing knobs described for overall embossing with a high cloth thickness and the types of embossing knobs used for background embossing with low cloth thickness, embossing knobs are used to create special non-geometric designs or to create lettering, the flat, mostly linear or curved, elongated front surfaces with different spacing which have edges delimiting the end faces and are therefore adapted to their particular purpose of creating a design.”), comprising: a plurality of discrete cells (Fig. 6 depicts a discrete cell.), each of the plurality of discrete cells consisting of a single concavity (para [0086] discloses “Suitable basic geometric structures for the second projections of the second layer include a cone, a pyramid, a circle, a semicircle, triangles, squares and parallelograms, pentagons, hexagons or even higher, angular structures.”  Although various geometric structures are disclosed, but the specific single concavity is not taught, but referring to Fig. 6 in SCA Hygiene, it is clearly shown two concavities or indentations in which it is obvious that an ordinary artisan could readily substitute the two indentations with a single concavity having the same surface area as the two indentations via optimization of the geometric structures.  It is worth noting that SCA Hygiene discloses on para [0003] that a large-area embossing ensures that ensure that the perceived thickness of the paper increases and the volume of the paper that is enclosed between the respective outer layers increases.  Therefore, it is obvious to substitute the two indentations with a single concavity.). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SCA Hygiene Product Gmbh DE202007011885 U1 hereinafter, (SCA Hygiene) in view of Ahmed Kamal Elony; et al. US 20070272381 A1. 

Regarding claim 18, SCA Hygiene discloses all of the limitations of its base claim 15.  
However, SCA Hygiene does not expressly disclose:  wherein the discrete cell is a knuckle.
In the same field of art, Elony discloses:  wherein the discrete cell is a knuckle (para [0026] & [0050].  For example, para [0026] discloses “The densified zones are alternatively referred to as knuckle regions.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify SCA Hygiene by using a fibrous structure product that is characterized by having a relatively high-bulk field of relatively low fiber density and an array of densified zones of relatively high fiber density as taught by Elony so as to ensure that the fibrous material has the appearance of relatively high caliper with aesthetically pleasing decorative patterns exhibiting a high quality cloth-like appearance.  Similarly, one of ordinary skill in the art, upon reading the Elony disclosure, would also have been motivated to apply its teaching of using desired functional qualities of the product such as softness, absorbency, drape (flexibility/limpness) and bond strength between the plies.    

Regarding claim 19, SCA Hygiene discloses all of the limitations of its base 15.  However, SCA Hygiene does not expressly disclose:  wherein the discrete cell is a pillow. 
In the same field of art, Elony discloses:  wherein the discrete cell is a pillow (para [0026] & [0050].  For example, para [0026] discloses “The high-bulk field is alternatively characterized as a field of pillow regions.”).

Allowable Subject Matter
Claims 1-14 and 20-28 are allowed. 
The following is an examiner’s statement of reasons for allowance:   The prior art fails to disclose, teach or suggest that the first leg having a first leg length and a first leg width, wherein the first leg width is less than the first leg length; the second leg having a second leg length and a second leg width, wherein the second leg width is less than the second leg length in the context of respective claims 1 and 20 as a whole.       

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 02/18/2022 with respect to claims 15-19 and 29 have been fully considered but they are not persuasive. 

As noted hereinbefore, SCA Hygiene discloses depicts a discrete cell in Fig. 6, particularly Applicant’s disclosure defines “The term "discrete" as used herein with respect to knuckles and/or pillows means a portion of a papermaking belt or fibrous structure that is defined or surrounded by, or at least mostly fined or surrounded by, a continuous/substantially continuous knuckle or pillow.  Moreover, SCA Hygiene  on para [0086] discloses basic geometric structures for the second projections of the second layer include a cone, a pyramid, a circle, a semicircle, triangles, squares and parallelograms, pentagons, hexagons or even higher, angular structures.”  Although various geometric structures are disclosed, but the specific single concavity is not taught, but it is obvious an ordinary artisan could readily obtain that via optimization of the geometric structures.   Applicant’s attention is respectfully directed to MPEP 2144.05 II-A:
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  
Examiner views that combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Therefore, the rejections of the claims 15-19 and 29 are maintained. 
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748        

/Eric Hug/Primary Examiner, Art Unit 1748